Segalbaum, Special Deputy Attorney General,
You have asked us to advise you whether fines and penalties imposed by courts of quarter sessions for violation of the Pennsylvania Liquor Control Act of November 29, 1933, P. L. 15, must be paid into the State Treasury.
Section 702 of the Liquor Control Act provides as follows:
“All application fees and moneys accruing from sales of liquor at Pennsylvania Liquor Stores, and all fines, penalties and forfeitures collected, received, or recovered by the board under the provisions of this act, shall be paid into the State Treasury, through the Department of Revenue, into a special fund to be known as ‘The State Stores Fund.’ All moneys in such fund shall be available for the purposes for which they are appropriated by law.”
Although, with certain exceptions not important here, fines, penalties, and forfeitures imposed by the courts are ordinarily payable into the county treasuries, that is not the case where the legislature has directed that they be paid into the State Treasury: The General County Law of May 2, 1929, P. L. 1278, sec. 384; Act of March 31, 1860, P. L. 427, sec. 78. Therefore, our sole question is whether section 702 of the Liquor Control Act constitutes a legislative direction that the fines and penalties imposed under the act shall be paid into the State Treasury. There could be no need for the question if the section did not speak of fines, penalties, and forfeitures “collected, received, or recovered by the board”.
To construe the section as limiting payments into the State Treasury to such fines, penalties, and forfeitures as are collected firom defendants by the Liquor Control Board in the first instance would be to deprive it of practically all meaning, since the board has no authority to impose or collect fines.
In our opinion, there can be no doubt that the legislature intended all fines, *496penalties, and forfeitures imposed under the Liquor Control Act to be paid into the State Treasury through the Liquor Control Board and the Department of Revenue. County officers who collect the fines in the first instance are required to remit them to your board, and, in accordance with the act, all moneys so received by the board are to be paid into the State Treasury through the Department of Revenue. From C. P. Addams, Harrisburg, Pa.